The information in this preliminary prospectus supplement and the accompanying prospectus, relating to an effective registration statement under the Securities Act of 1933, as amended, is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 6, 2010 Filed Pursuant to Rule 424(b)(5) Registration No. 333-160498 PRELIMINARY PROSPECTUS SUPPLEMENT (to Prospectus dated July 22, 2009) GERON CORPORATION Shares of Common Stock We are offering shares of our common stock, par value $0.001 per share, together with associated rights. Our common stock is listed on The NASDAQ Global Market under the symbol “GERN.” On December 3, 2010, the last reported sale price of our common stock was $6.01 per share. Investing in our common stock involves significant risks. See “Risk Factors” beginning on page S-6 of this prospectus supplement and page 1 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ We estimate the total expenses of this offering, excluding the underwriting discounts and commissions, will be approximately $500,000. The underwriters may also purchase up to an additional shares of our common stock from us at the public offering price, less underwriting discounts and commissions, to cover over-allotments, if any, within 30 days of the date of this prospectus supplement. We anticipate that delivery of the shares of our common stock will be made through the facilities of the Depository Trust Company on or about December , 2010, subject to customary closing conditions. Joint Book-Running Managers J.P. Morgan Lazard Capital Markets Prospectus supplement dated December , 2010 TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Special Note Regarding Forward-Looking Statements S-1 Prospectus Supplement Summary S-2 Risk Factors S-6 Use of Proceeds S-22 Summary Consolidated Financial Data S-23 Dilution S-25 Capitalization S-27 Underwriting S-28 Material United States Federal Income Tax Consequences to Non-U.S. Holders S-32 Legal Matters S-35 Experts S-35 Where You Can Find More Information S-35 Incorporation of Certain Information by Reference
